Citation Nr: 0633532	
Decision Date: 10/30/06    Archive Date: 11/14/06

DOCKET NO.  04-10 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for sigmoid diverticulitis 
and hiatal hernia with irritable bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Law Clerk


INTRODUCTION

The veteran had active military service from May 1967 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Philadelphia, Pennsylvania.


FINDING OF FACT

Sigmoid diverticulitis and hiatal hernia with IBS was not 
manifested during the veteran's active duty or for many years 
thereafter; any current sigmoid diverticulitis and hiatal 
hernia with IBS is not otherwise related to service or 
service connected disability, nor has it been chronically 
worsened by service connected disability.


CONCLUSION OF LAW

Sigmoid diverticulitis and hiatal hernia with IBS was not 
incurred in or aggravated by the veteran's active duty 
service and is not proximately due to or the result of 
service connected disability.  38 U.S.C.A. §§ 1110, 1154(b), 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

A. Duty to Notify

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  An October 2002 letter informed 
the claimant of the information and evidence necessary to 
warrant entitlement to service connection for sigmoid 
diverticulitis and hiatal hernia with IBS.  The Board notes 
that this letter was sent to the appellant prior to the June 
2003 rating decision.  The VCAA notice was therefore timely.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The October 2002 letter also advised the veteran of the types 
of evidence VA would assist him in obtaining as well as his 
own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  This 
letter essentially notified the appellant of the need to 
submit any pertinent evidence in the appellant's possession.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Board has concluded that the preponderance of the 
evidence is against the veteran's claim of service connection 
for sigmoid diverticulitis and hiatal hernia with IBS.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned have therefore been rendered 
moot, and the absence of notice on these two elements of a 
service connection claim should not prevent a Board decision 
on the veteran's claim.

Thus, the Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

B. Duty to Assist

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2006)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  The 
veteran's service medical records are associated with the 
claims file, and private treatment records were obtained from 
Drs. FM and PI, Allen Neurosurgical Associates, and 
Pennsylvania Pain Management, Inc.

Although the veteran was not provided a VA examination in 
conjunction with his claim, the Board concludes that one is 
not warranted.  Additionally, the Board concludes that there 
is sufficient competent medical evidence to decide the 
veteran's claim.  See 38 C.F.R. § 3.159(c)(4) (2006); see 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The 
Board finds there is a lack of any competent evidence, other 
than the veteran's own assertions, which indicates some link 
between an in-service event and the veteran's current 
disability.  See 38 C.F.R. § 3.159(c)(4)(i)(C) (2006).  
Furthermore, the evidence of record contains all treatment 
records identified by the veteran which thoroughly document 
the veteran's current claimed disability, including 
symptomatology and history.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.


Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2006).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2006).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, VA shall accept 
as sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d) (2006).  Pertinent case law provides that 38 
U.S.C.A. § 1154(b) does not create a presumption of service 
connection for a combat veteran's alleged disability.  See 
Collette v. Brown, 82 F.3d 389, 392 (1996).  The veteran is 
still required to meet his evidentiary burden as to whether 
there is a current disability and whether there is a nexus to 
service, both of which require competent medical evidence.  
Id.

The veteran's service personnel records indicate that he was 
awarded the Vietnam Campaign Medal, the Vietnam Service Medal 
with Fleet Marine Combat Insignia with one Bronze Star, and 
the Vietnamese Cross of Gallantry with Palm.  The Fleet 
Marine Combat Insignia is awarded to Navy personnel attached 
to a Fleet Marine Force unit participating in combat 
operations.  Thus, combat is presumed.  

The veteran contends that he had a great deal of dysentery 
while serving in Vietnam, and that since returning from 
Vietnam he has continued to have bowel problems, specifically 
uncontrollable diarrhea.  He noted in his September 2003 
notice of disagreement that his service medical records are 
absent any mention of dysentery because he was forced to 
self-treat in the field.  The veteran also argues that his 
bowel problems are related to his service-connected post-
traumatic stress disorder (PTSD).

A review of the veteran's service medical records reveals no 
diagnosis of diverticulitis, IBS, or any bowel or colon 
problem while in service.  An April 1968 service medical 
record indicates that the veteran presented for complaints of 
vomiting and diarrhea for one day.  A diagnosis of strep 
enteritis is noted.  The veteran again presented for 
complaints of vomiting and diarrhea for twelve hours in March 
1969; however, the examiner indicated that the cause of such 
problems was unknown.  Finally, the veteran's July 1970 
separation examination reflects that all pertinent clinical 
findings were normal.

Despite the lack of evidence of a formal diagnosis of 
dysentery while in-service, the Board will presume that the 
veteran had dysentery in-service based on his own lay 
assertions.  See 38 U.S.C.A. § 1154(b).  However, such 
presumption does not alter the fact that the veteran's 
separation examination did not reveal a chronic bowel or 
colon problem, nor is such presumption alone sufficient to 
establish service connection.  In order to establish service 
connection, the veteran must present competent medical 
evidence that his current sigmoid diverticulitis and hiatal 
hernia with IBS is related to his in-service dysentery.

After reviewing the evidence of record, the Board concludes 
that the preponderance of the evidence does not demonstrate 
that the veteran's sigmoid diverticulitis and hiatal hernia 
with IBS is related to his active duty service.  
Additionally, there is no competent evidence that such 
disease is related to his PTSD either.

Although the veteran contends that he began taking Xanax 
shortly after service for uncontrollable diarrhea, there is 
no medical evidence of any colon problems for many decades 
after service.  A December 1994 private medical record 
indicates the veteran complained of blood in his stool.  The 
examiner noted no abdominal pain, and scheduled the veteran 
for a colonoscopy.  The results of the January 1995 
colonoscopy were "essentially negative," except for chronic 
posterior midline fissure and grade 2 internal hemorrhoids.  
The surgical report noted there was no evidence of neoplastic 
lesions, diverticulum, or inflammatory bowel disease.  
Shortly thereafter, in June 1995, the veteran presented for 
complaints of persistent worsening constipation.  The 
examiner noted that the veteran reported diverticulosis at a 
young age, as well as loose stools as far back as 1972, which 
was diagnosed as IBS and treated with Xanax.  Examination 
revealed a soft and nontender abdomen.  The examiner noted 
that the veteran's colon problem seemed to be on the basis of 
a longstanding motility disorder which caused IBS, the early 
onset of diverticulosis, and chronic constipation.  

The Board notes that the June 1995 private medical record 
does not specify what longstanding motility disorder the 
veteran has which led to his current bowel and colon 
problems, nor does it indicate when such disorder began.  The 
Board notes that there is no evidence that dysentery is a 
motility disorder, and thus, such statement by the examiner 
weighs heavily against the veteran's claim that his current 
disorder is related to service.  Additionally, the veteran 
did not mention his military service or his in-service 
dysentery, and instead, reported 1972 as the onset of his 
problems.  The Board notes that this is two years after 
service separation.

The veteran's medical records are absent any further mention 
of problems or treatment for bowel or colon problems until 
March 1999.  A March 1999 treatment record indicates that the 
veteran reported developing crampy lower abdomen pain with 
diarrhea around Christmas 1998.  A colonoscopy was performed, 
and the surgical report indicates a post-operative diagnosis 
of sigmoid diverticulitis and hiatal hernia with IBS.  The 
veteran's records reveal that he also underwent a 
laparoscopic cholecystectomy in March 1999, and that 
following such surgery he had no abdominal pain or motility 
problems.  There is no indication that the veteran reported a 
history of bowel problems dating back to 1972, nor did he 
mention any in-service problems or past bouts of dysentery.  

The veteran's private medical records do not demonstrate a 
pattern of symptomatology consistent with the veteran's own 
statements.  Although he reports chronic uncontrollable 
diarrhea since service, there is no evidence of diarrheal 
problems until March 1999.  At such time, the veteran reports 
that his diarrhea began in late 1998 and he does not report 
any prior problems either in service or following service.  
In June 1995 the veteran does report loose stools beginning 
in 1972.  However, in 1972 the veteran had been out of the 
service for nearly two years.  Additionally, the veteran did 
not present in June 1995 with complaints of diarrhea.  
Rather, his complaints were of chronic constipation.  The 
Board finds that all of this evidence weighs against the 
veteran's claim that his sigmoid diverticulitis and hiatal 
hernia with IBS is related to service.  

Although the veteran reported being diagnosed with IBS in 
1972 during a June 1995 examination, there is no evidence of 
such diagnosis.  The first evidence of a diagnosis of 
diverticulitis and/or IBS is June 1995.  The twenty-five year 
lapse in time between the veteran's active service and this 
diagnosis weighs against the veteran's claim.  The Board may, 
and will, consider in its assessment of a service connection 
the passage of a lengthy period of time wherein the veteran 
has not complained of the maladies at issue.  See Maxson v. 
West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey 
v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc). 

The Board acknowledges the veteran's own assertions that his 
current disorder is related to service.  However, while the 
veteran as a lay person is competent to provide evidence 
regarding injury and symptomatology, he is not competent to 
provide evidence regarding diagnosis or etiology.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Only a medical 
professional can provide evidence of a diagnosis or etiology 
of a disease or disorder.  

As was previously mentioned, the veteran also contends that 
his disorder is related to his service-connected PTSD.  For 
secondary service connection, it must be shown that the 
disability for which the claim is made is proximately due to 
or the result of service-connected disease or injury or that 
service-connected disease or injury has chronically worsened 
the disability for which service connection is sought.  38 
C.F.R. § 3.310(a) (2006); Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).

The veteran has not presented any competent medical evidence 
which suggests that his sigmoid diverticulitis and hiatal 
hernia with IBS is related to his service-connected PTSD.  
None of the veteran's treatment records regarding his bowel 
and colon problems mention his PTSD diagnosis, nor is there 
any medical opinion linking the two disorders.  A November 
2002 VA PTSD examination report mentions the veteran's 
diverticulitis and his reports of on and off diarrhea, 
however, a diagnosis of diverticulosis, and not 
diverticulosis secondary to PTSD, is provided.

With consideration of the absence of an in-service diagnosis, 
inconsistent reports of symptomatology, a reported onset 
after service separation, the length of time following 
service prior to a recorded diagnosis, and the absence of any 
medical opinion suggesting a causal link to the veteran's 
service or service connected disability, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of service connection for sigmoid diverticulitis and 
hiatal hernia with IBS.  Consequently, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).


ORDER

Entitlement to service connection for sigmoid diverticulitis 
and hiatal hernia with IBS is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


